Motion, insofar as it seeks leave to appeal from the Appellate Division order entered April 14, 1998 denying reargument or, in the alterative, leave to appeal to the Court of Appeals, and insofar as it seeks leave to appeal from that part of the January 22, 1998 Appellate Division order that affirmed Supreme Court’s determination denying appellant’s motion to amend his complaint, dismissed upon the ground that the order entered April 14, 1998 and the above-stated portion of the January 22, 1998 order to not finally determined the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.